Citation Nr: 1030323	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-15 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral arm 
disability, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a bilateral shoulder 
disability, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service- 
connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1971.  Among the many service decorations and awards received was 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
from January 2006 and July 2009 rating decisions of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. 

In September 2009, the Veteran testified before a Decision Review 
Officer sitting at the RO, and in March 2010, the Veteran 
testified before the undersigned Veterans Law Judge sitting at 
the RO.  Copies of the hearing transcripts are of record and have 
been reviewed.

For the sake of efficiency, the Board has recharacterized the 
issues of entitlement to service connection for disabilities of 
the right and left arms and shoulders, as reflected on the title 
page of this decision.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2010, the Veteran essentially indicated that he 
wanted to withdraw his appeal seeking entitlement to service 
connection for a bilateral shoulder disability and a cervical 
spine disability, and the Board received such request prior to 
the promulgation of a decision.

2.  The Veteran served in the Republic of the Vietnam during the 
Vietnam era, and is presumed to have been exposed to Agent 
Orange.

3.  A bilateral arm disability, to include radiculopathy, was not 
manifest during service, and is not otherwise attributable to 
service, to include exposure to herbicides including Agent 
Orange.

4.  The Veteran's PTSD is productive of occupational and social 
impairment, with deficiencies in most areas, including work, 
family relations and mood, difficulty in adapting to stressful 
circumstances, persistent nightmares, flashbacks, intrusive 
thoughts and an inability to establish and maintain effective 
relationships.  Total occupational or social impairment has not 
been met or nearly approximated.


CONCLUSIONS OF LAW

1.   The criteria for withdrawal by the Veteran of a substantive 
appeal pertinent to the issue of entitlement to service 
connection for a bilateral shoulder disability are met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal by the Veteran of a substantive 
appeal pertinent to the issue of entitlement to service 
connection for a cervical spine disability are met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

3.  A bilateral arm disability was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  The criteria for a 70 percent evaluation, but not higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Veteran perfected an appeal from a January 2006 rating 
decision in which the RO continued a noncompensable evaluation 
for bilateral hearing loss and residuals of shrapnel fragment 
wound of the right leg, and denied service connection for 
bilateral shoulder, bilateral arm, and cervical spine 
disabilities.  Entitlement to a TDIU and non service-connected 
pension were also denied in that rating decision.  In May 2006, 
the Veteran expressed disagreement as to the evaluation assigned 
for his hearing loss, as well as to the denials of service 
connection for bilateral shoulder and arm disabilities, neck 
disability, and denial of entitlement to TDIU.  In March 2007, 
however, the Veteran only perfected a timely appeal of the 
denials of service connection for bilateral arm, bilateral 
shoulder, and cervical spine disabilities, as well as entitlement 
to a TDIU issue.

The Veteran also perfected an appeal of the July 2009 rating 
decision that continued a 50 percent evaluation for PTSD.

During the March 2010 personal hearing, the undersigned Veterans 
Law Judge indicated on record  that prior to the hearing, the 
Veteran and his representative agreed that the only issues on 
appeal are entitlement to an increased rating for PTSD, 
entitlement to service connection for bilateral (right and left) 
arm disability, and entitlement to a TDIU.  This statement 
effectively withdrew the appeal of the denial of service 
connection for a bilateral shoulder disability and a cervical 
spine disability.  

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2009).  
Once the Veteran withdrew these issues and his testimony was 
reduced to writing in the hearing transcript, there remained no 
allegations of error of fact or law for appellate consideration.  
The Board does not have jurisdiction to review the issues of 
entitlement to service connection for a bilateral shoulder 
disability, and a cervical spine disability, and therefore, these 
claims are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.
VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant.

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

Next, VA has a duty to assist the Veteran in the development of 
the claim. This duty includes assisting him in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims folder contains VA medical evidence, private 
medical evidence, records from the Social Security Administration 
(SSA), and a civilian personnel record.  The Veteran has been 
medically evaluated in conjunction with his increased rating 
claim, and as noted, he had an opportunity to provide testimony 
at a personal hearing.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

Under the relevant regulations, service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran is seeking service connection for a 
bilateral arm disability. On his notice of disagreement received 
in May 2006, the Veteran indicated that he had originally claimed 
bilateral arm nerve damage due to Agent Orange and mortar attack, 
in pertinent part.

Review of the record shows that the Veteran has been diagnosed 
with nerve impairment in both arms.  In this regard, a private 
treatment note dated in April 2003 shows a diagnosis of right arm 
radiculitis, and left bicep weakness.  In May 2003, the Veteran 
was diagnosed with right arm radiculitis after undergoing an 
epidural steroid injection in the cervical spine.  According to a 
February 2005 VA treatment note, the examining physician 
indicated that it appeared that the Veteran had left arm 
radicular and/or myelopathic symptoms.  Moreover, a VA neurology 
consultation report dated in May 2005 showed that examination 
suggested multilevel radiculopathy in the left upper extremity 
and possible C7 in the right upper extremity.  An 
electromyography (EMG) conducted in June 2005 showed evidence of 
bilateral ulnar nerve slowing, and an EMG conducted at the VA in 
December 2007 showed evidence of ongoing C8 cervical 
radiculopathy of the left upper extremity, as well as previous C5 
radiculopathy in the same extremity.

Notwithstanding the current neurological disability manifested in 
both arms, review of the record shows that there is no evidence 
of upper extremity neurological complaints, treatment, or 
diagnoses during service.  

Moreover, the Board notes that the first evidence of arm 
complaints is a private record dated in 2003, more than thirty 
years after the Veteran was discharged from service.   Evidence 
of a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000). 

There is also no medical evidence of a nexus between the current 
bilateral arm disability and service.  In fact, the medical 
evidence of record reflects that the current bilateral arm 
disability is related to the Veteran's non service-connected 
cervical spine disability.  The Veteran has not submitted an 
etiology opinion favorable to his claim.  Absent probative, 
competent evidence of a nexus between the Veteran's bilateral arm 
disability and service, service connection on a direct basis must 
be denied.

Regarding the Veteran's contention that he sustained a bilateral 
arm disability as a result of mortar attacks, the evidence does 
show that in August 1969, the Veteran's barrack, which was 
located on the second floor, was hit by a rocket.   He was 
examined and diagnosed with an abrasion on the right elbow and 
right thigh, and as a result, was instructed to clean the 
abrasions with soap and water.  Nevertheless, no residuals 
affecting the right arm was shown in the remaining service 
treatment records, to include the separation examination report.  
Furthermore, there is no evidence of any current residuals of a 
right elbow abrasion, thus service connection for any injury to 
the right elbow is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). 

Alternatively, the Veteran asserts that his bilateral arm 
disability is related to in-service exposure to Agent Orange (see 
NOD received in May 2006). 

VA regulations provide that a Veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection may 
be granted on a presumptive basis for the diseases listed in 38 
C.F.R. § 3.309(e). 

VA regulations further provide that, if a Veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive 
service connection for these disorders as a result of Agent 
Orange exposure is warranted if the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 
41, 442-49 (1996).  The Secretary clarified that a presumption of 
service connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted for 
the following conditions:  Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia (other than CLL), abnormal sperm 
parameters and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system disorders, 
circulatory disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse effects 
on thyroid homeostasis, and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).

The National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering its 
prior determination that there was inadequate or insufficient 
evidence of an association between exposure to herbicide agents 
and the subsequent development of any other disabilities.  See 
Notice, 67 Fed. Reg. 42600 (2002).

In this case, the fact that the Veteran had Vietnam service is 
undisputed; therefore, he is entitled to a presumption of 
exposure to herbicide agents.  However, on review, the Board 
finds that service connection for the Veteran's bilateral arm 
disability, as secondary to in-service Agent Orange exposure, is 
not warranted.   Significantly, radiculitis and/or radiculopathy 
are not one of the diseases specified at 38 C.F.R. § 3.309(e) for 
which presumptive service connection on the basis of Agent Orange 
exposure is warranted.  Further, to the extent that the Veteran's 
radiculopathy encompasses peripheral neuropathy, presumptive 
service connection is still not warranted, as there is no 
evidence of acute or subacute peripheral neuropathy (defined as 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within two 
years of the date of onset).  38 C.F.R. § 3.309(e).  

Given the foregoing, the Board concludes that service connection 
is not warranted for the Veteran's bilateral arm disability based 
on exposure to Agent Orange. 

The Board acknowledges the Veteran's contention that his 
bilateral arm disability is related to service; however, no 
medical evidence has been submitted to support this contention.  
The Veteran can attest to factual matters of which he had first-
hand knowledge, and, to this extent, his assertions as to his 
history of symptomatology are entitled to some probative weight.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  For this reason, the Board finds the competent, medical 
evidence of record to be far more probative than the Veteran's 
lay assertions as to etiology.

The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the 
United States Court of Appeals for the Federal Circuit determined 
that the Board erred by finding that a claimant's report of in-
service symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at the 
time.  However, the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service.  Instead, the Board 
is relying on the negative neurological/upper extremity 
evaluations taken at discharge, the fact that arm complaints are 
not shown in the record until decades later, and the medical 
evidence affirmatively showing that the Veteran's radiculopathy 
is related to his non service-connected cervical spine 
disability.  The Board finds that the medical evidence is the 
most probative evidence of record as to the relationship between 
the Veteran's current bilateral arm disability and service, and 
ultimately outweighs the lay reports of etiology.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for a bilateral arm disability, and the 
benefit-of-the doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  Thus, the claim must be denied.

Increased Rating Claim for PTSD

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review of 
the Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2 (2009), the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 7 
Vet. App. 55 (1994).  Separate ratings can be assigned for 
separate periods of time, based on the facts found.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Reasonable doubt as to the degree of 
disability will be resolved in the Veteran's favor.  38 C.F.R. § 
4.3.
The Veteran has been in receipt of a 50 percent evaluation, 
effective January 10, 2005, pursuant to Diagnostic Code 9411.  A 
50 percent evaluation is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

The next higher evaluation of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and the inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness. See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; the percentage 
evaluation is to be based on all the evidence that bears on 
occupational and social impairment.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In this case, service connection for PTSD was granted in a March 
1995 rating decision and assigned a 10 percent evaluation, 
effective February 28, 1994.  In the October 2005 rating 
decision, the RO increased the evaluation for PTSD to 50 percent, 
effective January 10, 2005.
 
The Veteran filed an increased rating claim for PTSD in October 
2008.  

In April 2009, he underwent a "QTC" examination to ascertain 
the nature and severity of his PTSD.  On examination, the 
Veteran's orientation was within normal limits.  His appearance, 
hygiene, and behavior were appropriate.  He maintained good eye 
contact during the examination.  Affect and mood examination 
indicated a depressed mood which occurred near-continuously and 
affected his ability to function independently.  The examiner 
noted that the Veteran felt overwhelmed with depression and felt 
unable to cope.  The Veteran was poorly motivated to take care of 
himself at times.  His communication and speech were within 
normal limits.  The Veteran showed difficulty understanding 
complex commands, and needed to have directions repeated because 
he forgets them.  Panic attacks were present and occurred less 
than once per week; they were manifested by intense fear, 
sweating, and racing heart.  There were also signs of 
suspiciousness, as the Veteran feared being robbed by anyone who 
drinks or uses drugs.  There was no report or a history of 
delusions, and no delusions were noted during the examination.  
Hallucination history was present intermittently, including 
seeing lights and images in his missing eye.  Obsessional rituals 
were present but not severe enough to interfere with daily 
rituals.  Thought processes were impaired as the Veteran has 
confusion and slowness of thought.  The examiner noted that the 
Veteran does not follow instructions well and thinks slowly in 
reaching a decision.  His judgment was not impaired.  Abstract 
thinking was normal.  His memory was impaired and was described 
as mild since he forgets names, directions, and recent events.  
He can forget directions.  Suicidal and homicidal ideations were 
absent.  There were behavioral, cognitive, social, affective or 
somatic symptoms attributed to PTSD and are described as 
avoidance behaviors, depression, and anxiety.  Axis I diagnosis 
was PTSD, in pertinent part.  GAF score was 45.  

The examiner noted that the Veteran was mentally capable of 
managing benefit payments in his own best interest and was able 
to manage his finances.  Mentally, he did not have difficulty 
performing activities of daily living.  He was able to establish 
and maintain effective work/school and social relationships, as 
well as maintain effective family role functioning.  It was also 
noted that the Veteran had an intermittent inability to perform 
recreation or leisurely pursuits because his physical condition 
limited mobility and his depression decreased motivation.  He had 
intermittent interference with physical health because of chronic 
pain.  He had no difficulty understanding commands.  The examiner 
stated that the Veteran needed to seek follow-up treatment and 
required psychotherapy.  The examiner further stated that the 
Veteran did not appear to pose any threat of danger or injury to 
self or others.  The prognosis for the Veteran's PTSD was fair if 
he is able to access treatment.

As indicated the RO continued the 50 percent evaluation for PTSD 
in the July 2009 rating decision and the Veteran appealed.

According to a March 2010 letter, N.J., the Veteran's licensed 
mental health counselor at Compass Health, indicated that he has 
conducted 17 individual counseling sessions with the Veteran over 
the past ten months.  During the sessions, the Veteran reported 
difficulty sleeping, nightmares, night sweats, and 
suspiciousness.  He is also very watchful for his personal 
security.  The counselor opined that the Veteran's PTSD is 
chronic and severely limits his life, and further noted that 
despite the Veteran's tendency to downplay his problems, "I hope 
that the difficulty of living with PTSD becomes apparent during 
the appeals process." 
Based on the foregoing, the Board finds that the evidence of 
record supports the assignment of a 70 percent evaluation.  In 
reaching this determination, the Board notes that the QTC 
examiner diagnosed him as having PTSD and estimated that his GAF 
scores was 45, which according to Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), reflects serious impairment in social 
and occupational functioning, such as having few friends or 
demonstrating an inability to keep a job.  The medical evidence 
reflects that the Veteran suffers from near-continuous depression 
affecting the ability to function independently, anxiety, 
distressing nightmares, and is no longer working.  The evidence 
also shows that he is somewhat socially isolated, except from his 
children, and was described as "living a hermit's life" by his 
private counselor.  Similarly, the QTC examiner noted a markedly 
diminished participation in activities.  Further, despite the QTC 
examiner's opinion that the Veteran is able to establish and 
maintain effective work and social activities, his commentary 
after the examination findings reflected that the Veteran's 
thought processes were impaired, that he needed to have 
directions repeated because he forgets them, he has difficulty 
understanding complex commands, and has signs of suspiciousness 
and a history of intermittent hallucinations.  The QTC examiner 
further stated that the Veteran has persistent symptoms of 
increased arousal, such as difficulty falling or staying asleep, 
difficulty concentrating, hypervigiliance, and exaggerated 
startle response, all of which causes distress or impairment in 
social occupational, or other areas of functioning.  The QTC 
examiner concluded the examination report by providing the 
Veteran with only a "fair" prognosis, that is, if he is able to 
access psychiatric treatment.  Consequently, based on the above-
noted evidence and discussion, the Board finds that the Veteran's 
PTSD symptomatology more closely approximates the criteria for a 
70 percent evaluation, but no higher, under Diagnostic Code 9411.

The Board further finds, however, that the preponderance of the 
evidence is against a finding that the Veteran's PTSD is 
productive of total occupational and social impairment for an 
award of a 100 percent evaluation.  The medical evidence 
affirmatively shows that he does not suffer from gross impairment 
in communication, persistent delusions or hallucinations, or 
exhibits grossly inappropriate behavior.   The medical evidence 
also reflects that he is not disoriented to time or place and 
does not have memory loss for names of close relatives, own 
occupation or own name. Thus, the Board finds that entitlement to 
a 100 schedular evaluation for PTSD is not warranted.

The above-determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  There is no showing 
that the Veteran's PTSD reflects so exceptional or unusual a 
disability picture as to warrant the assignment of an evaluation 
higher than 70 percent, on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1).  There is no indication that his PTSD 
results in marked interference with employment i.e., beyond that 
contemplated in the 70 percent evaluation.  The disability is 
also not shown to warrant frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In light of the above, the Board is not 
required to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal seeking entitlement to service connection for a 
bilateral shoulder disability is dismissed.

The appeal seeking entitlement to service connection for a 
cervical spine disability is dismissed.

Entitlement to service connection for a bilateral arm disability 
is denied.

Subject to the law and regulations governing payment of monetary 
benefits, a 70 percent evaluation, but no higher, for PTSD is 
granted.




REMAND

VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities has on his ability to 
work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in 
the case of a claim for TDIU, that VA has a duty to obtain 
medical opinions as to employability).

Service connection is currently in effect for PTSD, tinnitus, 
bilateral hearing loss, and residuals of shell fragment wound to 
right leg.  The Veteran's combined evaluation, which had already 
met the schedular criteria for a TDIU, will be recalculated after 
the RO effectuates the Board's increase to 70 percent for PTSD.   
In any event, the Board notes that there is no opinion of record 
regarding the Veteran's ability to retain or maintain any gainful 
employment that takes into account solely his service-connected 
disabilities.  While the 2009 QTC examiner stated that the 
Veteran is able to maintain effective work relationships from a 
psychiatric standpoint, the commentary following the evaluation 
findings appear to suggest otherwise, as noted above.  Moreover, 
any impact that the remaining service-connected disabilities have 
on the Veteran's unemployability were not considered.  The 
Veteran submitted an exit interview report dated in February 2008 
that indicates he was involuntarily terminated at his Wal-mart 
job due to excessive absences and/or tardiness, which the Veteran 
indicates is due to numerous medical appointments.  Therefore, 
the Board finds that a VA examination is necessary.


Accordingly, the case is REMANDED for the following action:

1.  The AMC should afford the Veteran an 
appropriate VA examination to obtain an 
opinion as to the impact of the service-
connected disabilities on his ability to 
work.  The Veteran's claims file, to 
include a complete copy of this REMAND, 
must be provided to the examiner(s) 
designated to examine the Veteran, and 
the examination report(s) should note 
review of the file.

The examiner(s) should interview the 
Veteran as to his employment and education 
history.  The examiner(s) should provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent 
probability) that the service-connected 
PTSD, tinnitus, bilateral hearing loss, and 
residuals of shell fragment wound to right 
leg, preclude employment consistent with 
the Veteran's education and occupational 
experience, without taking into account his 
age or any nonservice-connected disability.  
The examiner(s) should set forth a 
rationale for the conclusions reached.

2.  Thereafter, the AMC should re-
adjudicate the Veteran's claim for TDIU.  
If the decision remains in any way adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue remaining 
on appeal as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


